﻿

Exhibit 10.8

March 24, 2016

﻿

Mark J. Barry

Chief Marketing and Strategy Officer

ServiceMaster Global Holdings, Inc.
860 Ridge Lake Blvd.

Memphis, TN 38120

﻿

Re:  Separation and Consulting Agreement

Dear Mark:

This letter will follow-up on our recent discussions, and will confirm the terms
of your retirement from ServiceMaster.  We respect and are grateful for your
dedicated service and appreciate your willingness to continue to provide
services to the Company as a consultant during the next two years. 

﻿

This Separation and Consulting Agreement (“Agreement”) is made and entered into
by you, Mark J. Barry (collectively referred to as “you”), on behalf of
yourself, your heirs, executors, administrators, successors and assigns and
ServiceMaster Global Holdings, Inc., on behalf of itself, its divisions,
subsidiaries, affiliates, related companies, predecessors, successors, assigns,
and their respective officers, directors, employees, insurers, stockholders, and
agents (collectively referred to as “Company” or “ServiceMaster”).

﻿

In consideration of the mutual covenants in this Agreement, the parties hereby
agree as follows:

﻿

1. Resignation from Employment. You have resigned from ServiceMaster, effective
as of the close of business on Thursday, March 31, 2016 (“Resignation Date”). 
Effective as of the Resignation Date, you acknowledge that you will no longer
hold the position of Chief Marketing & Strategy Officer of the Company, nor any
other officer, director or employee position with any of the entities that
comprise the Company.  You acknowledge that, from and after the Resignation
Date, you shall no longer be authorized to conduct business on behalf of
ServiceMaster, including but not limited to entering into contracts on behalf of
ServiceMaster.  You agree that, as requested by ServiceMaster from time to time
following the Resignation Date, you will execute such other documents as may be
necessary to consummate the transactions contemplated by the Agreement.  Your
resignation from ServiceMaster shall be treated as a termination “without cause”
for purposes of (a) the equity securities that you currently hold, (b) any other
applicable compensatory agreements to which you and ServiceMaster are parties
and (c) the employee benefit plans of ServiceMaster in which you participate. 
By entering into this Agreement, you confirm that you have no disagreement with
the Company on any matter relating to the Company’s operations, policies or
practices and know of no violations of law or Company policy that have not been
reported through the appropriate channels in accordance with Company policy.

2. Officer Indemnity.  To the extent required or permitted under Delaware law,
the Company will indemnify you for any claims or suits that may be brought
against you arising from your service as an executive officer of the Company.

﻿

3.  Consulting Arrangement. From April 1, 2016 through March 31, 2018 (the
“Consulting Term”), you will provide ongoing consulting advice to ServiceMaster,
at the request and direction of ServiceMaster’s



1

 

--------------------------------------------------------------------------------

 

Chief Executive Officer.  You agree to provide up to 30 hours of consulting
services per month, on an as need basis.  ServiceMaster agrees to pay you a
consulting fee of $100,000 per year for your services, payable
monthly.  ServiceMaster also will reimburse your reasonable travel expenses, if
any, incurred to provide such consulting services. 

﻿

4. Equity Grants.   Any unvested restricted stock units (“RSUs”), performance
shares (“PSUs”) or stock options held by you as of your Resignation Date are
forfeited and will be cancelled.   Two business days following the public
release of ServiceMaster’s financial results for the first quarter of 2016, you
will be released from any applicable insider trading restrictions.  However,
ServiceMaster reserves the right to re-impose such trading restrictions as it
reasonably deems necessary to comply with applicable securities laws and
regulations in the event that you become aware of any material, non-public
information. 

﻿

5. Accrued Wages and Benefits.  

﻿

a. Accrued Wages. You will be paid any accrued unpaid wages (including any
accrued, unused vacation time) through the last day of employment, in your final
paycheck or in accordance with state law.

b. Deferred Compensation and Incentive Plans.   If you participate in any profit
sharing, bonus, deferred compensation or incentive plans, your eligibility to
participate will end on your Resignation Date.  Any amounts to be paid,
distributed, rolled over, or held under such plans will be paid, distributed,
rolled over, or held in accordance with the terms of such plans and applicable
rules and regulations.

c. Group Health Insurance. If you participate in the ServiceMaster Health and
Welfare Benefit Plan, your eligibility to participate will end on your
Resignation Date.  You will become eligible for continuation of coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) on the first day
following the last day of employment.  You are solely responsible for the
payment of any premiums for COBRA coverage.

6. Confidential Information. You acknowledge and agree that your employment with
ServiceMaster created a relationship of confidence and trust between you and
ServiceMaster with respect to all Confidential Information.  You represent,
warrant and agree that (a) you have not used or disclosed any Confidential
Information other than as necessary in the ordinary course of performing your
duties as a ServiceMaster employee for the benefit of ServiceMaster, and (b) you
will keep in confidence and trust all Confidential Information known to you, and
will not use or disclose such Confidential Information without the prior written
consent of ServiceMaster.  As used in this Agreement, “Confidential Information”
means all information belonging to ServiceMaster, which is of value to
ServiceMaster and which is not publicly known.   Confidential Information
includes information you developed in the course of your employment with
ServiceMaster, as well as other information to which you may have had access in
connection with your employment.  Confidential Information also includes the
confidential information of others with whom ServiceMaster has a business
relationship.  Nothing in this Agreement, however, shall be construed to prevent
you from providing truthful information or testimony in response to a valid
subpoena, court order, the request of any government agency or as otherwise
required by law.

﻿

7. Return of ServiceMaster Property.   On or before your Resignation Date, you
agree to return to ServiceMaster all ServiceMaster property, equipment and
materials, including, but not limited to, any laptop computer and peripherals;
any cell phone or other portable computing device; any telephone calling cards;
keys;



2

 

--------------------------------------------------------------------------------

 

ServiceMaster identification card; any credit or fuel cards; and all tangible
written or graphic materials (and all copies) relating in any way to
ServiceMaster or its business, including, without limitations, documents,
manuals, customer lists and reports, as well as all data contained on computer
files, “thumb” drives, “cloud” services, or other data storage device, or home
or personal computers and/or e-mail or internet accounts; provided, that, if the
return of any such tangible written or graphic materials is impracticable, then
you shall destroy such materials and shall certify such destruction to the
Company at its request.   Notwithstanding anything herein to the contrary, you
may retain possession of your Company-provided iPad tablet computer; provided
that any Confidential Information relating to ServiceMaster that may be stored
on the iPad is permanently deleted.

8. Assistance. You agree that, subject to reimbursement by ServiceMaster of
reasonable costs and expenses, you will cooperate fully with ServiceMaster and
its counsel with respect to any matter (including, but not limited to
litigation, investigation or government proceeding) which relates to matters
with which you were involved during your employment with ServiceMaster. You
further agree to notify ServiceMaster’s General Counsel immediately upon your
being asked to assist or supply information to any person or entity regarding
any civil claim or possible claim against any member of ServiceMaster, and also
to give such notice in the event you do in fact assist or supply information to
any such person or entity.

9. Assignment of Inventions and Copyrights.  You hereby assign, transfer and
release, without royalty or any other consideration except as expressly set
forth herein, all worldwide right, title and interest you may have or acquire
(including copyright and “moral rights”) in and to all work product, inventions,
discoveries, know-how, processes, data and other items (“Materials”) resulting
from your services under this Agreement.  To the extent any Materials are not
assignable, you waive, disclaim and agree that you will not enforce against
ServiceMaster any rights you may have to such Materials. 

10. Independent Contractor Relationship.  During the Consulting Term, you will
be an independent contractor and nothing contained herein shall be deemed to
make you an employee of ServiceMaster or to empower you to bind or obligate
ServiceMaster in any way.  You are solely responsible for paying all of your own
tax obligations, as well as those due for any employee/subcontractor permitted
to work for you hereunder.

11. Non-Compete/Non-Solicitation/Non-Interference.  During the Consulting Term,
you shall not, directly or indirectly (whether as owner, stockholder, director,
officer, employee, principal, agent, consultant, independent contractor, partner
or otherwise), in North America or any other geographic area in which
ServiceMaster or any subsidiary of ServiceMaster is then conducting business:

﻿

a.  own, manage, operate, control, participate in, perform services for, or
otherwise carry on, a business similar to or competitive with the business
conducted by ServiceMaster or any subsidiary of ServiceMaster, provided that the
foregoing shall not prohibit  your passive ownership of less than 1% of any
class of voting securities of a public or privately-held company which would
otherwise be prohibited under this Section;

﻿

b. attempt to induce any employee of ServiceMaster or any subsidiary of
ServiceMaster to terminate his or her employment with ServiceMaster or any
subsidiary of ServiceMaster for any purpose whatsoever, or attempt directly or
indirectly, in connection with any business to which this section applies, to
solicit the trade or business of any current or prospective customer, supplier
or partner of ServiceMaster or any subsidiary of ServiceMaster;

﻿



3

 

--------------------------------------------------------------------------------

 

c. engage in any activity which is contrary, inimical or harmful to the
interests of ServiceMaster or any subsidiary of ServiceMaster, including but not
limited to (i) violations of ServiceMaster policies, (ii) disclosure or misuse
of any confidential information or trade secrets of ServiceMaster or a
subsidiary of ServiceMaster, (iii) participation in any activity not approved by
the Board which could reasonably be foreseen as contributing to or resulting in
a change in control and (iv) conduct related to employment for which either
criminal or civil penalties may be sought; or

﻿

d. interfere with ServiceMaster’s relations with any of its customers,
franchisees, subcontractors, consultants, vendors or business partners. 

﻿

This Agreement is in addition to and does not supersede any other agreements
prohibiting competition with ServiceMaster.   Failure to abide by this Agreement
or other such agreements with the Company will give the Company (in addition to
any other remedies which may be available to the Company) the right, exercised
in its sole and absolute discretion, to (a) suspend or cancel the consulting
fees specified above, and (b) obtain a refund for any such consulting fees
already made (collectively, “Company Rights”). You understand and recognize
that, as a result of your executive role with ServiceMaster, you had contact
with, and developed and furthered relationships with, customers and/or
prospective customers, and had access to secret, proprietary and confidential
information regarding ServiceMaster and its businesses, including Confidential
Information (as defined above), and therefore understand and agree that (i) both
the nature of this covenant and the scope of this covenant (as well as the
covenants in this Agreement) are reasonable and necessary for the protection of
ServiceMaster, including its secret, proprietary and confidential information,
goodwill and customer relationships and (ii) that ServiceMaster will be
irreparably harmed by the breach of any covenants in this Agreement, entitling
it to seek injunctive and other equitable relief.

﻿

12. No Conflict of Interest.  During the Consulting Term, you shall not enter
into any relationship or affiliation, or engage in any activity which may
constitute a conflict of interest with ServiceMaster.  You shall immediately
notify ServiceMaster in writing if at any time during the Consulting Term you
become aware of a potential conflict of interest arising between you and
ServiceMaster.  

13. Non-Disparagement.  You agree that you will refrain from taking actions or
making statements, written or oral, which criticize, disparage or defame the
business, goodwill or reputation of ServiceMaster (including its products and
services), its directors, officers, executives, subsidiaries, parent entities,
and/or employees or making statements which could adversely affect the morale of
other employees.  Nothing in this Agreement, however, shall be construed to
prevent you from providing truthful testimony or information in response to any
valid subpoena, court order, the request of any government agency or as
otherwise required by law.

14. Release and Covenant Not to Sue.  

a. Release. In exchange for the consideration provided to you in this Agreement,
you hereby release and forever discharge ServiceMaster, its past and present
parent entities, subsidiaries, divisions, limited partnerships, affiliated
corporations, successors and assigns,  as well as their respective past and
present directors, managers, officers, partners, agents, employees, insurers,
attorneys, servants, and each of them, separately and collectively
(“Releasees”), from any and all claims, charges, complaints, liens, demands,
causes of action, obligations, damages and liabilities, known or unknown,
suspected or unsuspected, whether or not mature or ripe (“Claims”), that you
ever had and now have against any of the Releasees, including, but not



4

 

--------------------------------------------------------------------------------

 

limited to, Claims arising out of or in any way related to your employment with
or separation from the Company.  This includes, but is not limited to, Claims
based on statutes, torts, contracts and common law, Claims for discrimination,
wrongful discharge, harassment, retaliation, and unpaid wages, Claims arising
under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act
(“FLSA”), Family Medical Leave Act (“FMLA”), the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, and
any other federal, state or local law or regulation governing the employment
relationship.  You understand that this Agreement includes a release of all
known and unknown claims through your Resignation Date. 

b. Limitation of Release.  Nothing in this Agreement will prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency, but you agree and understand that you are expressly waiving your
right to monetary compensation or damages thereby if any such agency elects to
pursue a claim on your behalf.  Further, nothing in this Agreement shall be
construed to waive any right that is not subject to waiver by private agreement
under federal, state or local employment or other laws, such as claims for
workers’ compensation or unemployment benefits or any claims that may arise
after your Resignation Date.

c. Covenant Not To Sue.  To the extent that any Claims covered by the scope of
the release herein is not subject to waiver by applicable law (including,
without limitation, any Claims arising under or related to FMLA, FLSA, and any
other local, state or federal statute governing employment and/or the payment of
wages and benefits), you hereby covenant and agree not to sue or otherwise seek
any remedy or other form of relief against any of the Releasees relating to such
Claims.

d. Representations.  You represent that you have been provided all benefits due
under the Family and Medical Leave Act and that you have received all wages due,
including overtime pay, premium pay, vacation pay, bonus pay, commissions, or
other compensation, and that you have received all appropriate meals and rest
breaks to which you were entitled, in compliance with the Fair Labor Standards
Act and applicable state and local law, that you have no known workplace
injuries or occupational diseases, and that you have not made any report of or
opposed any fraud or other wrong doing at the Company and that you have not been
retaliated against for reporting or opposing any alleged fraud or other
wrongdoing at the Company.  

15. Termination.

﻿

a. Cause.  ServiceMaster may terminate this Agreement for Cause.  “Cause” is
defined as (i) your repeated failure to substantially perform your duties
hereunder (including by reason of a disability); (ii) your material breach of
this Agreement; or (iii) your intentional misconduct, illegal conduct, or gross
negligence which is materially injurious to the Company.  In the event that
ServiceMaster terminates this Agreement for Cause, ServiceMaster shall have no
further obligation to you, except for payment of a pro-rated consulting fee
through the date of termination.  You shall remain obligated to comply with your
Non-Compete, Non-Interference and Non-Solicitation obligations through the
remaining two-year Consulting Term of this Agreement.

﻿

b. Without Cause.  ServiceMaster may terminate this Agreement at any time
without Cause.  In that ServiceMaster terminates this Agreement without Cause,
ServiceMaster shall have no further obligation to you, except for payment of a
pro-rated consulting fee through the date of termination.  In the event this
Agreement is terminated without Cause, you shall have no further obligation to
ServiceMaster under the Non-Compete, Non-Interference and Non-Solicitation
provisions of this Agreement.





5

 

--------------------------------------------------------------------------------

 

﻿

c. Survival of Provisions.  The provisions set forth in paragraphs 6
(Confidential Information), 8 (Assistance), 9 (Assignment of Inventions and
Copyrights), 13 (Non-Disparagement) and 14 (Release) shall survive any
expiration or termination of this Agreement.

16. Severability.  You and ServiceMaster agree that to the extent that any
portion of this Agreement may be held to be invalid or legally unenforceable,
the remaining portions will not be affected and will be given full force and
effect.

﻿

17. Dispute Resolution.  Any dispute or controversy between you and
ServiceMaster, whether arising out of or relating to this Agreement, the breach
of this Agreement, or otherwise, shall be resolved in accordance with the
ServiceMaster We Listen Dispute Resolution Plan in effect on your Resignation
Date.  Notwithstanding the foregoing, you agree that ServiceMaster may seek a
temporary restraining order and/or preliminary injunction in any court of
competent jurisdiction, without the posting of a bond, in order to preserve the
status quo or to enforce the covenants in this Agreement. 

18. Notices.  All notices required hereunder will be in writing and will be
deemed given upon receipt if delivered personally (receipt of which is
confirmed) or by courier service promising overnight delivery (with delivery
confirmed the next day) or three (3) business days after deposit in the U.S.
Mail, certified with return receipt requested.  All notices will be addressed as
follows:

If to you:

Mark J. Barry

XXX XXXXX

XXXXXX, XX XXXXX

 

If to ServiceMaster:

ServiceMaster Global Holdings, Inc.

860 Ridge Lake Boulevard

Memphis, TN  38120

Attn: SVP, Human Resources

Or to such other address as either party will have furnished to the other in
writing.

19. Governing Law and Venue.  The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware without regard to the principle
of conflicts of laws.  Subject to the arbitration provisions herein, any
judicial proceeding arising from and relating to this Agreement shall be brought
in courts having competent jurisdiction located in the State of Tennessee, which
shall be the exclusive forum for resolving such disputes.  Both parties consent
to the personal jurisdiction of such courts for the purposes of this Agreement. 

20. Income Taxation.   You understand that the Company has not provided any
advice regarding the tax liability resulting from this Agreement and you shall
not rely upon any representations or policies of the Company related to
taxation. You are advised to seek the advice of your own personal tax advisor or
counsel as to the taxability of the consulting fees. 

21. Successors and Assigns.  This Agreement shall inure to the benefit of and be
enforceable by ServiceMaster and its successors and assigns and by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  This Agreement shall not be terminated by
any merger or consolidation of ServiceMaster whereby ServiceMaster is or is not
the surviving or resulting corporation or as a result of any transfer of all or
substantially all of the assets of ServiceMaster.  In the event



6

 

--------------------------------------------------------------------------------

 

of any such merger, consolidation or transfer of assets, the provisions of this
Agreement shall be binding upon the surviving or resulting corporation or the
person or entity to which such assets are transferred.

﻿

22. Entire Agreement. You and ServiceMaster agree that this Agreement
constitutes the complete understanding between you and ServiceMaster regarding
the matters herein and that no other promises or agreements, express or implied,
will be binding between you and ServiceMaster unless signed in writing by you
and ServiceMaster.  This Agreement fully supersedes and replaces any and all
prior agreements or understandings, if any, between you and ServiceMaster on any
matter that is addressed in this Agreement with the exception of
confidentiality/non-solicitation/non-compete issues except as stated herein.

Sincerely,

/s/ Susan Hunsberger


Susan Hunsberger

Senior Vice President, Human Resources

ServiceMaster Global Holdings, Inc.



Accepted and agreed this 29th day of March, 2016.

﻿

/s/ Mark J. Barry___________________________
Mark J. Barry

﻿



7

 

--------------------------------------------------------------------------------